            Case 3:18-cv-00463-HDM-CLB Document 27 Filed 07/30/19 Page 1 of 3



     Mathew K. Higbee, Esq., SBN 11158
 1   HIGBEE & ASSOCIATES
     1504 Brookhollow Dr., Suite 112
 2
     Santa Ana, CA 92705
 3   Tel: (714) 617-8352
     Fax: (714) 597-6729
 4   Email: mhigbee@higbeeassociates.com

 5   Carlos C. Alsina-Batista
     Pro Hac Vice
 6   LAW OFFICE OF JEFFREY LOHMAN, P.C.
     4740 Green River Rd., Suite 310
 7   Corona, CA 92880
     Tel: (657) 363-3331
 8
     Fax: (657) 246-1311
 9
     Email: CarlosA@jlohman.com

10   Attorneys for Plaintiff

11                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
12
     RODRIGO MIJARES,                               )
13                                                  ) Case No.: 3:18-cv-00463-HDM-CBC
                     Plaintiffs,                    )
14                                                  )
             v.                                     )
15                                                  ) JOINT STIPULATION AND ORDER
                                                    ) OF DISMISSAL WITH PREJUDICE
16                                                  )
     CAPITAL ONE BANK (USA) N.A.,                   )
17                                                  )
                     Defendant.                     )
18                                                  )
                                                    )
19                                                  )

20
               JOINT STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE
21
             Plaintiff, Rodrigo Mijares (“Plaintiff”), and Defendant Capital One Bank (USA), N.A.
22
     (“Defendant”), pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate to the
23
     dismissal of all of Plaintiff’s claims in this action against Defendant WITH PREJUDICE, with each
24
     party to bear its own costs and fees.
25

                                                    -1-
                  JOINT STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE
           Case 3:18-cv-00463-HDM-CLB Document 27 Filed 07/30/19 Page 2 of 3




 1    DATED this 30th day of July 2019.            DATED this 30th day of July 2019.
 2
      /s/ Mathew Higbee                            /s/ Lindsay C. Demaree (with permission)
      Mathew Higbee, Bar #: 11158                  Lindsay C. Demaree
 3
      2445 Fire mesa Street, Suite: 150            Ballard Spahr LLP
      Las Vegas, NV 89128                          1980 Festival Plaza Drive, Suite 900
 4
      T: (714) 600-8085                            Las Vegas, NV 89135
 5    F: (866) 534-7049                            Tel: 702-471-7000
      Email: Mhigbee@higbeeassociates.com          Fax: 702-471-7070
 6    ATTORNEY FOR PLAINTIFF                       Email: demareel@ballardspahr.com
                                                   ATTORNEY FOR DEFENDANT
 7    /s/Carlos C. Alsina-Batista
      Carlos C. Alsina-Batista
 8    Pro Hac Vice
      LAW OFFICE OF JEFFREY LOHMAN, P.C.
 9
      4740 Green River Rd., Suite 310
10    Corona, CA 92880
      Tel: (657) 363-3331
11    Fax: (657) 246-1311
      Email: CarlosA@jlohman.com
12    ATTORNEY FOR PLAINTIFF

13
                                            ORDER
14

15
     IT IS SO ORDERED:
16

17
     DATED this ___ day of July, 2019       _______________________________________
                                            Howard D. McKibben, District Judge
18                                          UNITED STATES DISTRICT COURT

19

20

21

22

23

24

25

                                             -2-
              JOINT STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE
           Case 3:18-cv-00463-HDM-CLB Document 27 Filed 07/30/19 Page 3 of 3




 1                                  CERTIFICATE OF SERVICE

 2          I certify that on July 30, 2019 I filed Plaintiff RODRIGO MIJARES’s Joint Stipulation

 3   and Order of Dismissal with Prejudice using the CM/ECF system, which will provide notice to
 4
     the following:
 5
     Lindsay C Demaree
 6   Ballard Spahr LLP
     1980 Festival Plaza Drive, Suite 900
 7   Las Vegas, NV 89135
     Tel: 702-471-7000
 8   Fax: 702-471-7070
     Email: demareel@ballardspahr.com
 9

10

11
                                                    By: /s/ Mathew Higbee
12
                                                    Mathew Higbee, Bar #: 11158
                                                    2445 Fire mesa Street, Suite: 150
13                                                  Las Vegas, NV 89128
                                                    T: (714) 600-8085
14                                                  F: (866) 534-7049
                                                     Email: Mhigbee@higbeeassociates.com
15                                                   Attorney for Plaintiff, RODRIGO MIJARES

16
                                                     By: Carlos C. Alsina-Batista
17                                                   Carlos C. Alsina-Batista
                                                     Pro Hac Vice
18                                                   LAW OFFICE OF JEFFREY LOHMAN, P.C.
                                                     4740 Green River Rd., Suite 310
19
                                                     Corona, CA 92880
20
                                                     Tel: (657) 363-3331
                                                     Fax: (657) 246-1311
21                                                   Email: CarlosA@jlohman.com
                                                     Attorney for Plaintiff, RODRIGO MIJARES
22

23

24

25

                                                 -3-
              JOINT STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE
